Citation Nr: 0006885	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for the 
residuals of a right hemilaminectomy at L3-4 based on surgery 
at a VA medical center in September 1984.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from July 1966 to April 1969 
and from February 1977 to July 1979.  

In June 1991 the RO denied entitlement to compensation 
benefits under the provisions of 38 U.S.C.§ 351 (now 
38 U.S.C.A. § 1151) for back disability.  In November 1991, 
in another case, the United States Court of Veterans' Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter Court) invalidated 38 C.F.R.§ 3.358 (c)(3) 
(1991), part of the regulation applicable to cases involving 
claims under 38 U.S.C.A. § 1151.  Garner v. Derwinski, 1 Vet. 
App. 584 (1991).  

In March 1992 the veteran filed a notice of disagreement in 
regard to the June 1991 rating decision denying benefits 
under 38 U.S.C.A. § 1151.  In April 1992, the RO informed the 
veteran of the VA wide stay of consideration of claims 
affected by the Gardner decision.  The decision of the Court 
in Gardner was subsequently affirmed by the United States 
Court of Appeals for the Federal Circuit in Gardner v. Brown, 
5 F. 3rd 1456 (1993) and then by the United States Supreme 
Court in Brown v. Gardner, 115 S. Ct 552 (1994).  

Thereafter the Secretary of the VA sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the Supreme Court's 
decision.  On March 16, 1995, amended regulations were 
published deleting the fault or accident requirement of 38 
C.F.R.§ 3.358 (c)(3), in order to conform the regulation to 
the decision of the United States Supreme Court.  

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating action by the RO 
which denied entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for the residuals of a 
right hemilaminectomy at L3-4 under the amended regulations.  
The Board remanded this case to the RO for further 
development in July 1997.  That development having been 
completed the issue listed on the title page of this decision 
is before the Board for further appellate consideration at 
this time.  

A September 1999 statement from the veteran indicates that he 
is seeking service connection for his low back disorder as 
secondary to his service-connected post-traumatic stress 
disorder.  This issue has not been adjudicated by the RO and 
is referred to the RO for appropriate action.



FINDINGS OF FACT

1. The veteran's lumbar spine disability preexisted VA 
surgery performed in September 1984.  

2. The VA performed right hemilaminectomy at L3-4 in 
September 1984 did not result in an increase in severity 
of the veteran's pre-existing lumbar spine disorder.


CONCLUSION OF LAW

The requirements for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for the 
residuals of a right hemilaminectomy at L3-4 based on VA 
surgery in September 1984 have not been met.  38 U.S.C.A. 
§§ 1151, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When this case was remanded to the RO in July 1997 the Board, 
in effect, found the veteran's claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for back 
disability to be well grounded.  The claim was considered to 
be well grounded because the evidence of record at that time 
included an opinion by a physician indicating that in 
September 1987 the veteran was experiencing post operative 
arachnoiditis, and further because the operative report at 
the time of the September 1984 surgery indicated a nick of 
the posterior longitudinal ligament and a 1 centimeter tear 
on the lateral side of the thecal sac.  As such, the evidence 
of record at the time of the Board remand raised a 
significant question about an increase in severity of the 
preexisting low back disorder, as well as the possibility of 
events having occurred during surgery which were not certain 
to occur or intended to occur.  The development required by 
the Board's July 1997 remand has now been accomplished and no 
further development is required to fulfill the VA's duty to 
assist the veteran in the development of this claim mandated 
in 38 U.S.C.A. § 5107(a).  

I. Factual Background.  

In a May 1984 statement, a VA physician stated that the 
veteran suffered from a severe back problem that caused 
episodic incapacitation to the point where he had temporary 
paralysis of his legs.  

On VA medical examination in July 1984, the veteran gave a 
history of injuring his back in a 1974 motorcycle accident.  
He also said that he had been unable to walk two months prior 
to the examination because of back pain.  He said that he had 
then received chiropractic treatment of his back and was now 
okay again.  At the examination he complained of constant 
spasms in his back and low back pain that could be 
precipitated by sneezing.  X-rays revealed right convex 
dorsal scoliosis and compensatory left convex lumbar 
scoliosis, with minimal degenerative changes.  Evaluation 
revealed voluntary spasm at 10 degrees of forward flexion and 
beyond 20 degrees of straight leg raising, bilaterally.  
Reflexes were extremely hyperactive at the ankles and knees.  
No Babinski and no paresthesia to pinprick were noted.  The 
diagnosis was moderate scoliosis of the dorsal vertebrae and 
mild scoliosis of the lumbar vertebrae with minimal 
degenerative changes of the lumbar vertebrae at the L2, L3 
level.  

The veteran was hospitalized by the VA in late September 1984 
with a 7-year history of back pain radiating down the right 
posterior thigh to the ankle.  He also complained of low back 
spasms, weakness associated with pain in the right leg, and 
decreased sensation in the right leg.  A lumbar myelogram 
revealed facet hypertrophy at the L3-4 level, more marked on 
the right, with evidence of ligamentous laxity producing a 
lateral indentation on the thecal sac at this level.  There 
was no evidence of frank disc herniation, but a CT scan 
showed soft tissue density centrally and on the right 
anterolateral aspect of the thecal sac at the L3-4 level 
extending upward.  This was consistent with a herniated disc.  
The veteran executed a consent form on September 25, 1984, in 
which it was noted, inter alia, that he had not been given 
any guarantees as to the result of the procedure he was to 
undergo and that he understood the risks involved.  The 
following day he underwent a right hemilaminectomy and 
removal of herniated disc.  The operative report noted that 
during the procedure a dural tear of approximately 1-cm in 
length occurred on the lateral side of the thecal sac.  This 
was identified and closed with suturing.  During 
identification of the L3-4 disc space, a small nick was made 
in the posterior longitudinal ligament.  At the time of 
discharge from the hospital, it was felt that leg strength 
was within normal limits within the confines of the incision 
pain, and a slightly decreased ankle jerk was noted, which 
had been appreciated earlier by the attending surgeon.  

In a March 1985 statement a VA physician noted that the 
veteran was continuing to have back pain following his 
September 1984 surgery on his lumbar spine.  On a June 1985 
VA rheumatology consultation, it was noted that the veteran 
had undergone back surgery in September 1984 and recently had 
increased problems with pain and spasm.  It was said that the 
veteran had difficulty sitting and standing.  When ambulating 
he had a list to the right.  Motion was said to bring on 
pain.  He was said to have a deficit in range of motion in 
all spheres.  During VA outpatient treatment in April 1986 
the veteran was said to continue to have much pain in the 
lower back.  A scan performed two weeks earlier was said to 
reveal scar tissue.  Latter in April 1986 it was said that 
the veteran had had a three-month flare of low back pain with 
marked spasm and list to the right by mid morning.  

During a VA hospitalization for the treatment of post-
traumatic stress disorder in May 1986 the veteran was noted 
to have severe problems with his back which caused him to be 
periodically unable to straighten up for weeks at a time.  It 
was reported that he had been walking around with a severe 
limp and leaning sideways for approximately three months.  

During VA outpatient treatment in June 1986 the veteran said 
that his leg pain had subsided since his September 1984 
surgery, but he continued to have 5 to 6 episodes of sudden 
right sided low back pain a year.  It was noted that these 
episodes often occurred when stress problems were acute.  The 
assessment was chronic lumbosacral instability.  When seen in 
August 1986 the veteran said that he had had 2 episodes of 
severe low back pain since his June visit.  Each of these 
episodes was said to have forced him to remain in bed for 3 
days.  The veteran complained of pain in the right iliolumbar 
angle.  There was no leg pain.  It was said that X-rays, a 
myelogram, and CT scans had shown a defect at L3-4.  

Private clinical records show outpatient treatment in 
September 1987 for the veteran's low back pain.  It was 
reported that the veteran had begun to have low back pain in 
the mid 1970s that was not the result of any particular 
trauma.  It was noted that he had had VA performed excision 
of a lumbar disc which was apparently unsuccessful.  A few 
weeks prior to current treatment the veteran began to have 
severe low back pain that prevented him from walking or lying 
down.  Examination revealed severe lumbar spine muscle spasms 
with a well-healed incisional scar over the mid lumbar area.  
There was a list to the right and the veteran could hardly 
stand while using a cane.  Knee and ankle reflexes were 
symmetric and active and there was no significant muscular 
atrophy or weakness.  There was diffuse sensory loss 
involving the L4-5 and S1 nerve roots on the right leg and 
foot.  It was the doctor's opinion that the veteran's current 
pain was mainly due to postoperative arachnoiditis.  

The veteran underwent a VA orthopedic examination in March 
1995.  He complained of episodic low back pain with radiation 
down his right leg that was eased by bed rest for a few days.  
It was said that he spent a lot of time in bed due to back 
pain.  On examination the veteran was noted to have a normal 
gait.  There were no trigger areas of tenderness.  He had 10 
degrees of forward flexion, tilt to the right and left was 15 
degrees and extension was 0 degrees.  Reflexes were all 
present with the right ankle and knee jerks being 1+ compared 
to 2+ on the left.  Straight leg raising was positive at 30 
degrees on the right and at 60 degrees on the left.  No 
hypesthesia was present.  X-rays disclosed moderately severe 
osteoarthritic changes of L3, 4, and 5 with decreased 
intervertebral disc space between L3-4, L4-5 and L5-S1.  The 
diagnoses were chronic lumbosacral strain with sciatic nerve 
irritation on the right and status post laminectomy with 
diskectomy of the lumbar spine in 1984.  The examining 
physician commented that the treatment in 1984 had been 
appropriate and necessary.  

On VA examination in January 1998 the veteran was noted to 
have undergone a lumbar laminectomy at L3-L4 for a herniated 
disc in September 1984.  This was said to have left him with 
residual back pain requiring narcotic medication for 
alleviation.  On evaluation the veteran had 5+ strength 
throughout.  He had a mild scoliosis with a surgical incision 
in the L2-L5 region that was well healed.  There were no 
abnormal lumps or fibrotic tissue observed.  No signs of 
erythema or infection were noted.  The doctor said that it 
was entirely possible that the veteran still had pain from 
his back surgery.  The doctor further stated that the veteran 
did, under subjective criteria, have indications of some 
nerve losses per his lumbar surgery but he demonstrated 
minimal nerve loss in the L4-L5 region which consisted of 
some sensory deficits.  The doctor also said that there was 
no muscle atrophy.  The veteran could ambulate with a normal 
gait, showing 5+ strength in the area.  

In an April 1998 statement a VA physician indicated that she 
had reviewed the clinical records of the veteran's September 
1984 surgery.  The doctor noted that a dural tear of the 
thecal sac occurred during the procedure that was closed by 
sutures and no spinal fluid came from this tear after 
closure.  It was also noted that a small nick in the 
posterior longitudinal ligament was made from which disc 
material herniated prior to the excision of the disc.  The 
doctor noted that the veteran continued to suffer low back 
pain after surgery and he was claiming errors in the 
procedure.  These errors included the tearing of the dura and 
the nicking of the posterior longitudinal ligament.  It was 
also said that the veteran was claiming that he was not 
informed that the surgery could make his pain worse, but the 
doctor noted that an informed consent form was of record that 
showed that he was informed of the possible risks and 
consequences of the surgery.

After VA examination in June 1998 the examining physician 
noted that the veteran had a history of low back pain since 
1984.  He was said to complain of continuing low back pain 
that limited his overall ability to ambulate at times, and on 
occasion caused him to spend as much as a week of every month 
in bed.  He was noted to have marked limitation of motion in 
the lumbar spine, but his reflexes were well preserved on 
objective testing.  His strength was also well preserved.  
Sensory loss conformed to a dermatonal area in general.  It 
was said that the veteran did not want to pursue any further 
neuro imaging in looking for an osteosurgical cure for his 
pain.  

On further VA examination in April 1999 the examiner stated 
that he was not a neurosurgeon and was not qualified to 
answer questions regarding the details and techniques of 
specific neurosurgery.  The veteran was noted to have 
explained in detail how he continued to have severe chronic 
back pain since undergoing an L3-L4 laminectomy by the VA in 
1984.  The doctor noted that there was a question as to 
whether some of the ongoing back symptoms with intermittent 
episodes of severe muscle spasms were the consequences of the 
surgery or a consequence of the veteran's underlying back 
disorder.  He also said, essentially, that the small nick 
made in the posterior longitudinal ligament is a routine and 
necessary part of the lumbar disc surgery, since this was the 
only way to access the disc.  It was also noted that a small 
tear in the dura of the thecal sac occurred during the 
September 1984 surgery.  This was said to be a common 
occurrence during such surgery, and the important thing was 
to have a good surgical repair of the tear to insure that the 
central spinal fluid does not leak and that pseudo 
meningocele does not subsequently develop.  After reviewing 
the chart, the physician said that there was no central 
spinal fluid leak or pseudo meningocele development after the 
surgery.  The physician also noted that a private physician 
had earlier stated that the veteran likely has arachnoiditis.  
It was said that it did not appear that the veteran had had 
recent imaging such as an MRI and that it would be 
speculative at best to suggest that the veteran had 
arachnoiditis without such a study.  The doctor further 
stated that such a study could show the presence of 
arachnoiditis, but such a study could not rule out the 
presence of arachnoiditis.  

In June 1999 the veteran underwent an MRI study of his lumbar 
spine performed by the VA.  Following the study, the 
impressions were no positive evidence of arachnoiditis and no 
evidence of disc herniation at any of the studied levels.  


II. Legal Analysis.  

The Board notes that since the veteran's claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 for residuals of lumbar spine surgery was 
filed prior to October 1, 1997, negligence is not for 
consideration in this claim.  In pertinent part, 38 U.S.C.A. 
§ 1151 provides that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as a result of VA 
hospitalization, medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death was service connected.  

The regulation implementing that statute, 38 C.F.R.§ 3.358, 
provides, in pertinent part, that compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
intended to result from the examination or medical or 
surgical treatment administered.  38 C.F.R.§ 3.358(c)(3).  

The Board also notes that 38 C.F.R.§ 3.358, provides, in 
pertinent part, that in determining if additional disability 
exists, the beneficiary's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Compensation will not be payable for 
the continuance or natural progress of disease or injuries 
for which the hospitalization etc., was authorized.  In 
determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization, medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincident therewith.  38 C.F.R. § 3.358 (b), 
(c)(1).

Review of the evidence of record in this case clearly shows 
that the veteran had severe lumbar spine disability prior to 
the right hemilaminectomy at L3-4 performed by the VA in 
September 1984.  He has contended that the September 1984 
surgery performed on his lumbar spine resulted in a worsening 
of his low back pain.  In particular, it has been asserted 
that the veteran was not told the risks and consequences of 
the surgery prior to the procedure; that a nick in a 
posterior longitudinal ligament and a tear in the dura of the 
thecal sac caused increased symptomatology; and a private 
physician had indicated that he developed arachnoiditis due 
to the September 1984 surgery, and that such arachnoiditis 
resulted in increased low back pain.  

First, the record contains an informed consent form dated on 
September 25, 1984, and signed by the veteran, which shows 
that he was informed of the potential consequences and risks 
of the September 1984 lumbar spine surgery prior to the 
performance of the procedure.  There is therefore no merit to 
his assertion that he was not informed of the potential 
consequences and risks of his September 1984 VA performed 
hemilaminectomy at L3-4.  

In regard to the nicking of his longitudinal ligament during 
the September 1994 lumbar surgery, the evidence of record 
shows that this is an essential part of the surgical 
procedure since such a nick must be made to gain surgical 
access to the site of the diseased disc.  Therefore, this 
nick is a consequence of the hemilaminectomy at L3-4 that is 
among those that are certain to result from, or intended to 
result from the surgical treatment administered.  Under the 
provision of 38 C.F.R.§ 3.358(c)(3), benefits may not be paid 
based upon such an intended consequence of the surgery.  

It is true, as asserted, that a small tear in the dura of the 
thecal sac occurred during the course of the September 1984 
VA performed hemilaminectomy of L3-4.  While this was not 
certain to have occur or intended to occur during such 
surgery, the record indicates that the tear was promptly and 
appropriately repaired without any leakage of spinal fluid 
and without subsequent infection or other pathology as a 
result of the tear.  The record does not show that any 
additional disability to the veteran's lumbar spine resulted 
from this incident.  

The Board also notes that a private physician opined in 
September 1987 that the veteran's back pain at that time was 
likely due to postoperative arachnoiditis.  While that may 
have been the case in September 1987, the evidence of record 
does not demonstrate the current existence of arachnoiditis 
in the lumbar spine.  A recent MRI study failed to reveal any 
findings indicative of this pathology.  Since that is the 
case, compensation benefits under the provisions of 
38 U.S.C.A. § 1151 cannot be based on a post operative 
arachnoiditis.  The condition is not currently shown to 
exist.  

In view of the above, the Board concludes that the veteran's 
current low back disorder represents a continuance or natural 
progress of the lumbar disc disease which the VA surgery of 
September 1984 was performed to correct.  The veteran's 
continuing low back disability is coincident to this surgery 
and does not represent an aggravation of this disorder by the 
September 1984 VA performed hemilaminectomy of L3-4.  

ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the 

residuals of a right hemilaminectomy at L3-4 based on surgery 
at a VA medical center in September 1984 is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

